Bell, J.
The Court of Appeals certified the following question: “Where, on an embankment or fill in the roadway leading to and approaching a bridge and which it is assumed constitutes a part of the bridge, the county, while in the process of repairing the bridge and the roadway *179leading to it, leaves road machinery on one side of the roadway in such a condition that automobiles coming along the roadway are forced to one side, and the outer wheels are forced upon a portion of the roadway which is unpaved and which is in such a rough and defective condition as to render it dangerous to automobiles when traveling thereon and in attempting to get back upon the pavement, is the dangerous condition of the bridge, thus caused by the presence of the road machinery in the road, a defect in the bridge within the meaning of section 748 of the Political Code of 1910, which makes a county liable for injuries caused by any ‘defective bridges?’” Answered in the affirmative on authority of the recent case of Havird v. Richmond County, 176 Ga. 722 (168 S. E. 897).
No. 9316.
June 14, 1933.
8. M. Mathews, for plaintiff in error.
T. A. Jacobs Jr., contra.

All the Justices concur.